Citation Nr: 9927400	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  93-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to an increased evaluation for a laparotomy 
scar due to status post repair of small laceration on right 
renal parenchyma, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1972 to January 
1973.  This appeal arises from a May 1992 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO).  In this 
decision, the RO denied service connection for a psychiatric 
disability and a kidney disorder.  The RO also denied an 
compensable evaluation for his laparotomy scar.  All of these 
determinations were appealed by the veteran.

In February 1995, the Board remanded this claim to the RO for 
development of the medical evidence.  By rating decision of 
September 1995, the RO granted an increased evaluation to 10 
percent disabling for the veteran's laparotomy scar.  The 
veteran requested that his claims file be transferred to the 
RO located in Philadelphia, Pennsylvania, in October 1995 
because of his change of residence.  The case has now 
returned for final appellate consideration.

The issue of an increased evaluation of the veteran's 
laparotomy scar is discussed in the remand section of this 
decision.


FINDINGS OF FACT

1.  The veteran's current neurosis disorder was first 
diagnosed after his separation from the military.  His 
current psychosis disorder was first diagnosed many years 
after his military service.

2.  The medical opinions of record linking the veteran's 
current psychiatric disability to his military service were 
not based on a review of the veteran's entire medical 
history, but instead, on his subjective history.

3.  Competent medical opinion, based on the veteran's entire 
medical history, has failed to link his current psychiatric 
disorders with his military service.

4.  The medical opinions of record have determined that the 
veteran's current kidney disorders are congenital in nature 
and were not permanently aggravated by his military service.


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disability was not incurred in 
active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The veteran's kidney disorders were not incurred or 
permanently aggravated by his military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

In preparation for the veteran's entry into active service, 
he was afforded a comprehensive physical examination in 
August 1972.  He denied any medical history of frequent 
trouble sleeping, depression, excessive worry, loss of 
memory, amnesia, or nervous trouble.  The veteran also 
reported no medical history of any renal disorders.  On 
initial examination, his abdomen, viscera, genitourinary 
system, and psychiatric evaluation were all normal.  However, 
a subsequent examination on the same date by a different 
physician reported that the veteran's genitourinary system 
was abnormal.  The veteran's defect was summarized as a 
congenital anomaly of a "caked" kidney with crossed renal 
ectopia and fusion.  This disorder was found to have existed 
prior to the veteran's military service.  

The service medical records reported in November 1972 that 
the veteran had been kicked in the right lower quadrant area 
and subsequently had passed blood in his urine.  He was 
hospitalized from November 1972 until January 1973.  The 
discharge summary noted that the veteran's past medical 
history was noncontributory.  It was reported that the 
veteran received exploratory laparotomy surgery.  The 
diagnoses were a laceration of the right renal parenchyma 
without major artery or nerve involvement that was repaired 
by surgery and hematuria secondary to this laceration.  These 
disorders were determined to have been in the line of duty.  
The diagnoses also included congenital anomaly of a "caked" 
kidney with crossed renal ectopia and fusion.  It was 
determined that this latter disorder was not in the line of 
duty and had pre-existed the veteran's military service.  It 
was opined by the physician that the veteran was not 
qualified for military service due to his congenital kidney 
abnormality which made them extremely vulnerable to trauma.

A military Medical Board Proceedings (DA Form 8-118) found 
that the veteran had a physical defect characterized as an 
"Anomaly, congenital, 'caked' kidney, with crossed renal 
ectopia and fusion."  It was determined that this disorder 
had existed prior to the veteran's military service and was 
not incurred or aggravated by such service.  A box on the 
form was marked next to the statement that the veteran was 
medically fit for further military service.  However, on the 
subsequent page of the form, the Medical Board recommended 
that the veteran be separated from military service because 
of his pre-existing kidney anomaly.

In February 1973, the veteran filed claims for stomach and 
psychiatric disabilities.  The veteran received a VA 
compensation examination in March 1973.  He noted a history 
of kidney trauma and surgery during his military service.  
The veteran complained of back pain and urinary frequency.  
On examination, the veteran's kidneys were not felt.  It was 
noted that the veteran had no nervous complaints and the 
examiner found no history or evidence of a psychiatric 
disorder.  The diagnoses were anomalies of both kidneys and 
residuals of laparotomy.  

By rating decision of August 1973, the RO denied service 
connection for residuals of a laparotomy, psychiatric 
disorder, and gastrointestinal disability as there was no 
evidence in the medical records that such disabilities 
existed.  The veteran was notified of these decisions in a 
letter of mid-August 1973.  This letter informed him of his 
appellate rights.

A private physician submitted a letter dated in late August 
1973 that reported that the veteran had been treated on three 
different occasions for a nervous depressive condition since 
March 1973.  The veteran was afforded a VA psychiatric 
examination in October 1973.  He claimed that since his 
separation from the military he had done nothing productive 
and had no plans for the future.  The veteran's medical 
history concerning his kidney disorder was noted.  After an 
examination, the diagnosis was psychophysiological "G.V." 
disorder.  It was opined by the examiner that his diagnosis 
should hold only after a genitourinary examination had been 
completed and its findings did not confirm the veteran's 
complaints.  In December 1993, the RO again determined that 
the veteran's current psychiatric disability was not service-
connected.  He was notified of this decision in a letter of 
late December 1973 and informed of his appellate rights.

Another letter was received from the veteran's private 
physician in July 1974.  It was noted that the veteran had 
been treated for a nervous condition and severe bladder 
disorder.  The physician reported that, according to the 
veteran's history, he had been treated for the same problems 
while in the military.  The RO again reviewed the veteran's 
claim for service connection for psychiatric and kidney 
disabilities in September 1974 and both were denied.  A 
letter was sent to the veteran in the same month that 
notified him of this decision and his appellate rights.

The veteran again filed a claim for service connection for a 
kidney disorder in April 1975.  In a response of late April 
1975, the RO drew the veteran's attention to its previous 
letter of September 1974 that had denied such a claim.

VA outpatient records dated from February to June 1975 were 
associated with the claims file in June 1975.  These records 
noted the veteran's history of laparotomy in the military and 
treated him for left side ureterolithiasis.  The RO again 
denied service connection for psychiatric and kidney 
disorders and notified the veteran of this decision and his 
appellate rights in a letter of late June 1975.

A private physician's letter of July 1975 reported that the 
veteran had been recently hospitalized for surgery to remove 
an obstruction from the right kidney.  The veteran's current 
genitourinary and restlessness complaints were noted.  In 
July 1975, the RO again denied service connection for 
psychiatric and kidney disabilities.  The veteran was 
notified of this decision and his appellate rights by letter.

In a written statement of November 1975, the veteran filed a 
claim for service connection for a kidney disorder.  He 
asserted that this kidney disorder was the result of an 
injury he had sustained during his military service and had 
led to surgery at that time and again in February 1975.

A VA hospital summary for a period of hospitalization from 
February to April 1975 was incorporated into the claims file 
in November 1975.  The veteran was treated for left flank 
pain, sigmoid kidney, right hydronephrosis, obstruction in 
both pelvocaliceal systems, and diminished right parenchyma.  
While the veteran was hospitalized, a right pyeloplasty was 
performed.  The diagnoses included sigmoid kidney with 
crossed and fused renal ectopia, left ureterolithiasis, and 
right ureteropelvic junction obstruction.

By rating decision of February 1976, the RO granted service 
connection for a laparotomy scar.  However, the RO denied the 
veteran's claim for service connection for a kidney disorder.  
It was determined that the veteran's kidney disability was 
congenital in nature and had not been permanently aggravated 
by his military service.  The veteran was notified of this 
decision and his appellate rights by letter of March 1976.  
In March 1976, the veteran filed a notice of disagreement 
with the RO's decision of February 1976 that denied his claim 
for service connection for a kidney disability.  A statement 
of the case (SOC) was issued in April 1976.  However, this 
SOC only dealt with the issues of service connection for 
psychiatric and stomach disabilities.

The veteran submitted a written statement in October 1976 in 
which he reported that he had no additional records to submit 
regarding his claims.  He asserted that his service incurred 
ailments rendered him unable to engage in gainful activity.  
By letter of November 1976, the RO informed the veteran that 
his claim for service connection for a kidney disability 
remained denied and that a compensable evaluation for his 
laparotomy scar was not warranted.  He was again informed of 
his appellate rights. 

In December 1991, the veteran requested that his claim for 
service connection for residuals of an operation he received 
in the military be reopened.  The RO sent a letter to the 
veteran in January 1992 informing him that his laparotomy 
scar was service-connected.  He was informed that to receive 
an increased evaluation for this disorder he needed to submit 
medical evidence of its increased severity.  The RO also 
noted that the veteran's claim for service connection for a 
psychiatric disability had previously been denied.  He was 
instructed to submit new and material evidence regarding this 
issue in order to reopen it.  The veteran was further 
informed that his failure to submit this type of evidence 
could have an adverse effect on his claims.  

The report of a private psychiatric examination dated in 
December 1991 was submitted in January 1992.  The diagnosis 
was major depression without psychotic features.  A private 
physician's letter was also received in January 1992.  This 
physician noted that the veteran had been treated since 1986 
for renal and urinary problems, chronic anxiety, and "manic 
depressive."  The veteran's VA medical records dated from 
November 1991 to January 1992 were associated with the claims 
file in March 1992.  A discharge summary of December 1991 
reported that the veteran had been hospitalized with 
psychiatric complaints.  The diagnosis was substance abuse 
disorder (cocaine) with secondary depression.  He was also 
treated for low back pain in January 1992.

The veteran's private counseling records dated from August to 
December 1991 were received in April 1992.  These records 
noted the veteran's psychiatric complaints and diagnoses for 
anxiety, nervousness, and questionable schizophrenia.  Other 
noted problems included possible lumbar hernia, renal 
problems, frequent urinary infections, and neurodermatitis.  
His therapist advised him to file for Social Security 
Administration (SSA) disability benefits.  An additional set 
of private medical records was received in April 1992.  
However, these records were written in Spanish and the 
translator noted that the writing was too illegible to 
prepare a useful translation into English.  A letter from the 
veteran's private psychiatrist dated in November 1991 was 
received in April 1992.  This letter noted the veteran had 
been treated for major depression with psychotic symptoms.  
It was recommended that he receive a psychiatric 
hospitalization.  

In a rating decision of May 1992, the RO denied an increased 
evaluation for the veteran's laparotomy scar.  It was also 
determined that the evidence of record did not indicate that 
the veteran's current psychiatric disability had been 
incurred during his military service or any applicable 
presumptive period.  The veteran's renal disability was also 
determined not to have been incurred in the military or any 
applicable presumptive period.  By letter of the same month, 
the RO informed the veteran of these decisions and his 
appellate rights.  The veteran appealed this decision.

A private psychiatric examination of April 1992 was received 
in June 1992.  It appears that this examination was conducted 
in connection with the veteran's claim for SSA disability 
benefits.  The examiner noted that the veteran had a medical 
history that included psychiatric and renal problems.  It was 
then noted that "[e]verything seems to indicate that he 
became sick in the U.S. Army, but he cannot be specific about 
the year.  As time went by the condition got worse."  It was 
the examiner's opinion that the veteran could not perform any 
kind of work because of his problems with concentration and 
memory.  The diagnosis was major depression, single episode, 
without psychotic features.  

At his hearing on appeal in August 1992, the veteran's 
representative contented that the veteran had entered the 
military in normal condition.  It was noted that he had been 
kicked in the abdomen by a fellow soldier and started to 
bleed.  This injury was asserted to have resulted in the 
veteran's military surgery.  By the time the veteran returned 
home, he weighted 93 pounds.  When he entered the military he 
had weighted between 160 to 170 pounds.  It was noted that 
the veteran had required another renal operation in 1975.  
The representative related that the veteran had been told by 
his VA surgeon that his renal blockage at that time had been 
caused by the surgery performed while he was in the military.  
It was contended that the veteran's laparotomy scar was 
"long and awful" and required the veteran to wear a shirt 
all the time, even when swimming.  The representative noted 
that the veteran had been awarded SSA benefits for his 
claimed disabilities.  

The veteran testified that his laparotomy scar caused his 
legs to swell resulting in his inability to walk.  He also 
claimed that this scar caused pain in his back and legs and 
prevented him from bending over.  The veteran alleged that 
his psychiatric disability had been caused by the pressures 
and surgery during his military service.  It was the 
veteran's testimony that he did not have a "high" education 
and could only do manual labor, which his claimed 
disabilities prevented.  He believed that had he not been 
injured in the military he would now have been a normal 
individual.  The veteran alleged that he was able to function 
properly in sports prior to his service in the military.  He 
acknowledged that his military physicians had told him that 
he had a congenital kidney disorder, but he emphasized that 
he had been found to be normal at the time of his entrance 
into the military.  The veteran could not remember when he 
had first been treated for his psychiatric complaints.

His mother testified that the veteran had been healthy when 
he entered the military, but had returned home looking like a 
skeleton.  It had been a struggle for the veteran to get 
better.  It was reported that the veteran had been treated by 
a local physician soon after leaving the military, but this 
physician was now dead and the family's attempts to obtain 
these records had been futile.  The veteran's spouse 
testified that she had married the veteran in 1979.  At the 
time she met the veteran, he complained of kidney problems.  
He now had back, kidney, and feet problems that the 
physicians had linked to his "abdomen" condition.  She 
noted that the veteran had first received psychiatric 
treatment in 1991.

The Board remanded this case in February 1995 for development 
of the medical evidence.  Specifically, the RO was instructed 
to request the veteran's pertinent medical records and SSA 
records.  He was to be informed about the private outpatient 
records that had been found illegible for translation and 
provided the opportunity to submit translated copies.  
Finally, he was to be given VA psychiatric, renal, and 
surgical examinations to evaluate his claimed disabilities.

By letter of March 1995, the RO requested that the veteran 
complete an authorization form so that his private medical 
records could be obtained.  He was also informed that parts 
of his private medical records were illegible and that he 
should submit legible copies.  The veteran was warned that 
his failure to provide this evidence could have an adverse 
effect on his claims.  Also in March 1995, the RO requested 
the veteran's pertinent SSA records.

Copies of the veteran's SSA records were obtained in April 
1995.  In a June 1992 decision, the SSA determined that the 
veteran had been disabled since October 1991 due to 
depression and renal lithiasis.  This evidence consisted 
mostly of VA medical records dated from November 1991 to 
March 1992 that noted treatment for the veteran's 
psychiatric, renal, and substance abuse complaints.

The veteran was afforded a series of VA examinations in July 
1995.  A nephrology examination noted that the veteran's 
history included operations for repair of a laceration of the 
right renal parenchyma in 1972 and complications from renal 
stones in 1975 and 1994.  The examiner noted that the 
veteran's medical records were not available for review.  On 
the basis of the veteran's oral history and physical 
examination, the diagnoses were congenital crossed renal 
ectopia with fusion (horseshoe kidney), status post repair of 
small laceration on the right renal parenchyma in 1975, 
nephrolithiasis in 1978 with status post right pyeloplasty, 
and nephrolithiasis in 1974 with status post surgery.

The psychiatric examination noted that the veteran had two VA 
hospitalizations for his psychiatric complaints, the first 
was in November 1991 and the latter was in July 1993.  It was 
claimed by the veteran that he had not worked in the last 
seven years and complained of difficulty sleeping.  He 
acknowledged a past history of substance abuse, but asserted 
he had abstained from such use since 1993.  The veteran 
asserted that his substance abuse started "since" his days 
in active military service.  After examination, the diagnoses 
were substance use disorder in apparent remission by history 
and psychophysiological genitourinary disorder by history.

In a letter of April 1996, the veteran informed the RO that 
he had been unable to obtain copies of his private medical 
records.  He noted some of these records were now unavailable 
and the rest would require the payment of a fee that he could 
not afford.  The veteran's representative contended in May 
1996 that the VA examination of July 1995 was inadequate, as 
it did not provide a nexus opinion between the veteran's 
current psychiatric disability and his experiences in the 
military.  A new examination was requested.

The RO sent a letter to the veteran in May 1996.  He was 
informed that the RO had directly requested copies of the 
medical evidence for which he claimed a fee was required.  
The veteran was warned that any failure in the VA receiving 
this evidence could adversely effect his claims.  In late 
June 1996, the RO informed the veteran that its letter to his 
private physician had been returned because the provided 
address was insufficient.  He was requested to provide a 
complete address for this physician.  He responded to this 
inquiry and another letter requesting the veteran's private 
medical records were sent to his physician in early July 
1996.  

The veteran's private psychiatrist submitted a report of the 
veteran's treatment in March 1997.  It was noted that the 
veteran had been treated from November 1991 to July 1994.  
The physician reported that the veteran's mother felt that he 
was already "sick" when he was discharged from the 
military, but had refused treatment for many years after this 
time.  The diagnosis was major depression, single episode, 
with severe psychosis.  The psychiatrist wrote:

[The veteran's] psychiatric condition 
began during his time in the military 
service...the evolution of his sickness was 
gradual and deceiving/deceptive up to 
some point that it became a very 
noticeable psychiatric condition.

In early April 1997, the veteran was given another VA 
nephrology examination.  It was noted that a review of the 
veteran's medical records indicated that the veteran had 
undergone a right pyeloplasty in 1972 and, in 1975, had an 
ureteropelvic obstruction secondary to high ureteral 
insertion and right pyeloplasty.  The veteran noted his 
history of an abdomen injury and exploratory surgery in the 
military.  He claimed that he had developed a kidney stone 
one year later due to hematuria resulting from his in-service 
injury.  The veteran complained of intermittent right upper 
quadrant and right flank pain with suprapubic discomfort 
lasting up to two hours.  He claimed to take prescription 
medication to control this pain.  The veteran also complained 
of intermittency, hesitancy, and nocturia twice every night 
for the last year.  He felt a burning sensation on urination.  
After examination, the assessments were intermittent right 
upper quadrant and right flank pain the etiology of which 
needed to be determined, palpable mass probably the 
congenital cross renal ectopia of both kidneys, status post 
right pyeloplasty in 1972, history of recurrent kidney stones 
in 1975 and 1994, and ureteral pelvic obstruction secondary 
to high ureteral insertion and right pyeloplasty as noted in 
1975.

A urology examination was also given to the veteran in early 
April 1997.  He complained of right side pain and 
intermittent dyspnea.  On examination, the veteran's abdomen 
was noted to be tender over the site of his scar.  The 
assessment was crossed and fused renal ectopia, right 
hydronephrosis, left renal calculus, and nephralgia.  It was 
opined by the examiner that the veteran's abdominal pain may 
be due to either right hydronephrosis or to a renal calculus 
(kidney on right side of abdomen).

A VA psychiatric examination was provided to the veteran in 
late April 1997.  It was noted by the examiner that he had 
reviewed the veteran's medical history.  The veteran 
complained of depressed mood, anxiety, prominent difficulty 
sleeping, and auditory hallucinations.  He believed that he 
had started to experience psychiatric symptoms in 1975, but 
did not seek treatment until 1991.  The veteran acknowledged 
a history of substance abuse, but asserted that he currently 
abstained from such use.  After an examination of the 
veteran, the diagnosis was major depressive illness.  The 
examiner noted the following:

I cannot elicit either from the records 
or from the patient's own description 
just when this illness would have had its 
obvious beginning.  The matter is 
complicated further by the fact that he 
has a many year history of substance 
abuse.  Since he has been free of any 
illicit substances for a number of years 
and the psychiatric disturbance is 
prominent, I can say with some degree of 
confidence that the illness was not 
caused by his substance abuse.  The only 
way of relating his psychiatric illness 
to his military service would be in the 
form of dating the onset of symptoms of 
psychiatric illness.  By his own 
description and by the records I cannot 
tell when it began, but have no reason to 
say that it began during military 
service.  I would not attribute a 
causative relationship between his 
military experience or any physical 
problems that he might have experienced 
during that time to his psychiatric 
illness.

A VA discharge summary of July 1997 reported that the veteran 
had been hospitalized for placement of an indwelling stent.  
The diagnoses were crossed and fused renal ectopia, right 
hydronephrosis, and left renal calculus.

The veteran was afforded a VA general medical examination in 
early August 1997.  The diagnosis was cross fused renal 
ectopia with recurrent kidney stones and urinary tract 
obstructions.  It was noted by the examiner that the 
veteran's recent surgery presumably had removed his urinary 
tract obstruction.

Another VA psychiatric examination was provided to the 
veteran in mid-August 1997.  The examiner reported that he 
had previously interviewed the veteran in April 1997 and had 
provided an opinion on the etiology of his current 
psychiatric disability in that examination report.  The 
diagnosis was major depressive illness.  It was commented by 
the examiner that:

There is no change in the individual's 
mental illness...I cannot date the origin 
of this individual's illness any better 
than I could in April.  I cannot describe 
any more clearly what relationship is 
possible between his military service and 
his psychiatric illness any better than 
what I did in April 1997.

In May 1998, the veteran's VA medical records dated from 
March 1992 to May 1998 were associated with the claims file.  
These records noted continued treatment of the veteran's 
psychiatric and genitourinary complaints.  VA medical records 
dated from August 1993 to August 1997 were incorporated into 
the claims file in May 1998.  These records also reported the 
treatment of the veteran's genitourinary problems.  A VA 
discharge summary reported that the veteran was hospitalized 
for progressive right flank pain.  Radiological test results 
were noted to be consistent with hydronephrosis and he was 
hospitalized to undergo endoluminal ultrasound.  While 
hospitalized, the veteran underwent right percutaneous 
endopyelotomy, right nephrostomy, and right double "J" 
insertion.  The discharge diagnoses were right ureteropelvic 
obstruction and crossed fused renal ectopia. 

The veteran was given a VA genitourinary examination in July 
1998.  It was noted that the veteran was unable to speak 
English and the examiner was not able to obtain a medical 
history from him.  It was noted by the examiner that he had 
reviewed the veteran's entire medical file.  After 
examination, the diagnoses were crossed and fused renal 
ectopia with "UPJ" in the right and none on the left.  It 
was opined that the veteran's radiating low back pain could 
be the result of his urological problems of chronic 
hydronephrosis and nephrolithiasis of the left kidney.

Another VA genitourinary examination was provided to the 
veteran in December 1998 at which a translator was present.  
His history of an in-service abdominal injury and surgery was 
noted.  It was also noted that the veteran had experienced 
multiple renal stones that required surgery in 1974, 1994, 
and 1997.  After a physical examination, the examiner 
provided diagnoses for crossed and fused renal ectopia, 
urolithiasis, and chronic lower back and abdomen pain.  The 
examiner described the veteran's in-service abdomen injury 
and laparotomy and opined:

I see no evidence that this trauma had 
any aggravating effect on [the veteran's] 
congenital kidney disease or altered its 
course...[His] congenital fussed renal 
ectopia - horseshoe kidney - detected in 
1972 and [his] recurrent kidney stones 
[are] not infrequently seen with above 
condition...His chronic pain in the abdomen 
and lower back could be related to the 
scars and adhesions from previous 
surgeries and right hydronephrosis.

A supplemental statement of the case (SSOC) was issued to the 
veteran in January 1999.  This SSOC informed the veteran that 
his claims for service connection for psychiatric and kidney 
disabilities had been denied as neither disorder was incurred 
or linked to his military service or any appropriate 
presumptive period.




II.  Service Connection.

a.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis, calculi of the kidney, 
and/or nephritis becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service-
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(a), (b) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).




b.  Service Connection for a Psychiatric Disability.

Initially, the undersigned notes that this issue had been 
previously denied in a rating decision of October 1976.  This 
decision is final.  However, in its rating decision of May 
1992, it appears that the RO reopened this claim on the basis 
of the veteran's submission of new and material evidence.  
The undersigned concurs with this determination and will 
proceed with an analysis of the merits of the claim.

The undersigned also finds that this claim is well-grounded.  
The medical evidence indicates that the veteran has a current 
psychiatric disorder and a private physician opined in March 
1997 that this disorder was related to the veteran's military 
service.  Thus, the veteran has filed a plausible claim for 
service connection.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is also satisfied that all appropriate 
development has been completed.  Specifically, the VA has 
retrieved or attempted to obtain all pertinent evidence 
identified by the record.  It has obtained private, VA, and 
SSA medical evidence; provided the veteran with an 
opportunity to submit legible copies of his private medical 
records; and conducted the requested examinations with 
appropriate opinions.  The undersigned is also satisfied that 
the RO has fully complied with its remand instructions of 
February 1995.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In addition, the VA has repeatedly informed the veteran of 
the evidence required to establish his claims for service 
connection to include the RO's letter of January 1992, a SOC 
and multiple SSOCs, and the Board's remand of February 1995.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
the VA has met its obligations under 38 U.S.C.A. § 5107(a) 
(West 1991).

The service medical records do not contain any treatment or 
diagnosis for a psychiatric disability.  The first medical 
evidence of a psychiatric disorder was the private 
physician's letter of August 1973 that indicated the veteran 
had been treated for depression since March 1973.  This 
physician failed to note any diagnosis for a psychosis.  The 
lay evidence has placed the onset of the veteran's current 
psychiatric disability at a later date.  His psychosis was 
first diagnosed in late 1991.

Two nexus opinions of record were given by private 
physicians, the first in April 1992 and the other in March 
1997.  These opinions linked the veteran's psychiatric 
disorder with his experiences in the military.  However, it 
appears that these opinions were based only on the subjective 
history as related by the veteran and not on a review of the 
veteran's entire medical history.  The Court has held that 
medical opinions based on the veteran's own subjective 
opinion without reference to his past medical records do not 
establish an adequate medical nexus to military service.  
Godfrey v. Brown, 8 Vet. App. 113 (1995).  A VA 
psychiatrist's opinion was sought in April 1997.  This 
physician conducted a thorough review of the veteran's 
medical history and interviewed him directly.  The examiner 
found no reason to link the veteran's current psychiatric 
disability to his experiences in the military.  It is the 
undersigned's determination that the VA examination of April 
1997 is of more probative value then the private physician's 
opinions as it was based on a thorough review of the 
veteran's entire medical history.  The VA examiner's opinion 
is also buttressed by the lay evidence which places his 
psychiatric disorder's onset years after his separation from 
the military.

As the veteran and his family are lay persons, they cannot 
provide competent evidence on the etiology of his current 
psychiatric disorder.  Zang v. Brown, 8 Vet. App. 246 (1995).  
The lay evidence regarding the veteran's psychiatric symptoms 
has tended to place its onset many years after service.  
There is objective evidence that the veteran suffered with 
some type of depressive illness beginning two months after 
his separation from the military.  However, as this is not a 
psychosis disorder, the presumptive period found at 38 C.F.R. 
§ 3.307 and 3.309 is not applicable.  The medical opinion 
with the most probative value, the VA examiner's opinion of 
April 1997, has found no substantive link between the 
veteran's psychiatric disorder and his military service.

In an examination of October 1973, the veteran's current 
psychiatric disorder was linked to his kidney disorder.  As 
noted in the following section of this decision, the 
veteran's kidney disorder is congenital in nature and not 
service-connected.  Therefore, this etiological opinion 
cannot be used to establish service connection.  The veteran 
has also been diagnosed with a substance abuse disorder.  
However, the lay evidence indicates that the veteran did not 
start using illicit drugs until after his separation from the 
military.  The veteran has not contended that his substance 
abuse began during his military service.  Thus, this 
diagnosis also cannot be a basis for service connection.

Based on the above analysis, the undersigned finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disability.  Thus, 
this claim must be denied.


c.  Service Connection for a Kidney Disorder.

A review of the claims file indicates that this issue had 
been denied in a rating decision of February 1976.  The 
veteran filed a timely NOD to this decision, but no SOC was 
issued to the veteran until the current appeal in July 1992.  
Thus, the undersigned finds that the February 1976 rating 
decision was not final regarding this issue and the case has 
remained open to the present time.

The veteran suffered an abdominal injury to his genitourinary 
system during his military service in addition to being found 
to have a congenital disorder.  He currently has kidney 
disorders and has claimed to have had continual genitourinary 
symptomatology since his military service.  Under these 
circumstances, the undersigned finds this claim to be well-
grounded.  Savage v. Gober, 10 Vet. App. 488 (1997).  It is 
also determined that all development required by the duty to 
assist has been conducted.  (See discussion of 38 U.S.C.A. 
§ 5107(a) and Stegall in previous section).

There is no debate in the medical evidence that the veteran's 
crossed and fused renal ectopia ("caked" or horseshoe-
shaped kidney) is a congenital defect.  This finding was 
repeatedly noted by both military and post-service examiners.  
However, the veteran did suffer a laceration of the right 
renal parenchyma during his military service that was 
surgically repaired.  At the time of his release from active 
service, this injury was determined not to have aggravated 
his congenital kidney disorder.  

The medical evidence indicates that the veteran has had 
ongoing genitourinary problems since his military service.  A 
SSA examination of April 1992 indicated that the veteran's 
current genitourinary disorders were incurred in his military 
service, however, this opinion was noted to be based on the 
veteran's own subjective history.  An April 1997 nephrology 
examination associated the veteran's ureteral pelvic 
obstruction to a right pyeloplasty, but the assessment 
indicated that the causative pyeloplasty was performed in 
1975 and not during the veteran's military service.  Finally, 
a VA genitourinary examiner in December 1998 ruled out any 
causative factor between the veteran's military trauma and 
his current kidney disorders.  This examiner, after a review 
of the veteran's entire medical history and an examination, 
found no etiological link between the abdominal trauma in 
service and the veteran's subsequent kidney problems.

The lay evidence indicates that the veteran has had continual 
genitourinary symptoms since his military service.  As noted 
above, lay opinion is not competent evidence of a diagnosis 
or etiology.  He claimed at his hearing on appeal in August 
1992 that the VA physician who performed his renal surgery in 
1975 had told him that his kidney problems at that time were 
the result of his in-service trauma and/or surgery.  However, 
a review of the medical records discussing the 1975 surgery 
do not evidence such an opinion.  In Espiritu v. Derwinski, 2 
Vet. App. 492,495 (1992), the Court held that any statement 
of an appellant as to what a physician told him or her is 
insufficient to establish a medical diagnosis or etiology.  

The medical evidence is overwhelming that the veteran's 
kidney abnormality is congenital in nature.  The only medical 
opinions of record discussing whether the veteran's kidney 
disorder was aggravated by his military service have both 
found this not to be the case.  Based on this analysis, the 
undersigned finds that there is clear and convincing evidence 
that the veteran's kidney disorder was congenital and was not 
permanently aggravated by his military service.  Therefore, 
his claim for service connection must be denied.


ORDER

Service connection for a psychiatric disability is denied.

Service connection for a kidney disorder is denied.


REMAND

The veteran is service connected for the residuals of a 
laparotomy scar.  This disorder is currently evaluated as 10 
percent disabling under 38 C.F.R. Part 4, Diagnostic Code 
7805.  The veteran has contended that he experiences 
abdominal pain that limits his functional ability, 
specifically this pain prevents him from bending.  A VA 
surgical examination of August 1997 noted a medical opinion 
that the veteran's claimed pain was not related to his 
surgical incision.  In March 1998, a VA neurologist found no 
neurological basis for the veteran's complaints of back pain.  
However, this examiner failed to discuss any pain associated 
with the veteran's abdominal scars.  

Contravening these findings was a July 1995 VA examiner that 
determined the veteran's abdominal scar limited his 
functioning, but failed to describe this limitation in 
detail.  A VA genitourinary examiner in December 1998 opined 
that the veteran's abdominal pain was, in part, the result of 
adhesions from his surgical scar.  Since his separation from 
the military, the veteran has undergone multiple surgeries 
for his kidney problems.  After a review of the record, the 
undersigned is unable to determine which of these scars is 
responsible for the veteran's current abdominal pain.  It is 
also evident that the RO has not evaluated the veteran's 
limitation of motion due to this pain as required by Code 
7805.  Thus, this issue must be remanded for a medical 
examination and adjudication to address these matters.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
treated his laparotomy scar from December 
1998 to the present time.  After securing 
the necessary release(s), the RO should 
obtain any records not already contained 
in the claims file; to include those from 
any identified VA medical center or 
outpatient clinic.  Once obtained, all 
records must be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA surgical examination.  The 
purpose of this examination is to 
determine the residuals and severity of 
the veteran's service-connected 
laparotomy scar.  Specifically, it should 
be determined if this scar in anyway 
interferes with the veteran's functional 
ability.  Such tests as the examining 
physician deems necessary should be 
performed.  The clinical findings and 
reasons upon which the opinions are based 
should be clearly set forth.  The claims 
folders must be made available to the 
examining physician in connection with 
the examination so that he or she may 
review pertinent aspects of the veteran's 
medical history.  If the examiner finds 
it impossible to answer any of the 
questions below, it should be so noted on 
the examination report with the reasons 
given for this conclusion.  The examiner 
should provide the following opinions:

a.  Describe in detail the veteran's 
laparotomy scar that resulted from 
his in-service surgery in 1972.  
This description should include 
exact location and measurement of 
this scar.  

b.  Does the veteran's laparotomy 
scar from his surgery in 1972 
interfere with his functional 
ability?  Identify all affected 
joints and their range of motion. 

3.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
an increased evaluation for a laparotomy 
scar may now be granted.  The RO should 
specifically determine if an increased 
evaluation is warranted under 38 C.F.R. 
Part 4, Diagnostic Code 7805 for 
limitation of motion of an affected 
joint.  If this decision remains adverse 
to the veteran, he and his representative 
should be furnished an appropriate SSOC, 
and be given an opportunity to respond.  
Thereafter, the case should then be 
returned to the Board for further 
appellate consideration of all issues 
which are properly on appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

